Citation Nr: 1307593	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for traumatic arthritis of the right knee.

2.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a disability rating greater than 10 percent for traumatic arthritis of the left ankle.

4.  Entitlement to a disability rating greater than 10 percent for heel spur syndrome of the right foot.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned a temporary total disability rating effective March 31, 2008, based on surgical or other treatment necessitating convalescence and a 10 percent rating effective May 1, 2008, for traumatic arthritis of the right knee (which was characterized as traumatic arthritis, residuals, injury right knee).  The RO also denied the Veteran's claims for disability ratings greater than 10 percent for degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, and for heel spur syndrome of the right foot (which was characterized as heel spur syndrome of the right foot (claimed as right ankle disability and heel pain)).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's service-connected traumatic arthritis of the right knee is manifested by, at worst, flexion limited to 130 degrees, complaints of pain on movement without joint instability, and mild functional limitations.

2.  The evidence shows that the Veteran's service-connected degenerative joint disease of the lumbar spine is manifested by, at worst, forward flexion limited to 85 degrees, extension limited to 20 degrees, complaints of pain on movement without radiculopathy, x-ray evidence of arthritis, and minimal functional limitations.

3.  The evidence shows that the Veteran's service-connected traumatic arthritis of the left ankle is manifested by, at worst, plantar flexion limited to 20 degrees, extension limited to 10 degrees, complaints of pain on movement, localized tenderness or pain on palpation of the joints/soft tissue, x-ray evidence of arthritis, and mild functional limitations.

4.  The evidence shows that the Veteran's service-connected heel spur syndrome of the right foot is manifested by, at worst, mild hallux valgus, x-ray evidence of arthritis, a calcaneal heel spur with minimal functional limitations, pes planus without functional limitations, and degenerative joint disease with minimal functional limitations.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2012).

2.  The criteria for a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010-5237 (2012).

3.  The criteria for a disability rating greater than 10 percent for traumatic arthritis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2012).

4.  The criteria for a disability rating greater than 10 percent for heel spur syndrome of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5299-5279 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in December 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in August 2009.

The Veteran has not alleged that he received inadequate VCAA notice in this case.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  The Board concludes that, because there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no additional VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding VCAA notice not required where there is no reasonable possibility that additional development will aid the Veteran).

As will be explained below in greater detail, the evidence supports does not support granting increased ratings for traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, or for heel spur syndrome of the right foot.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the December 2007 VCAA notice letter and in July 2010 and in May 2011, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2007 letter was issued to the Veteran prior to the August 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's increased rating claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  SSA specifically notified VA in June 2010 that the Veteran was not receiving Social Security Disability (SSD) benefits.

The Veteran was afforded VA examinations in 2008, 2009, 2010, and in 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  

The Veteran has contended, however, that the VA examinations of record do not present an accurate portrayal of the debilitating daily pain that he experiences as a result of his service-connected traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, and heel spur syndrome of the right foot.  In advancing an argument concerning the adequacy of the VA examinations conducted during the pendency of this appeal, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who conducted them.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  The Veteran has not raised a specific challenge to the professional medical competence or qualifications of the VA examiners who saw him during the pendency of this appeal.

Recent Federal Circuit precedent also suggests that VA may rely upon the VA examinations of record in adjudicating the Veteran's increased rating claims for traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, and for heel spur syndrome of the right foot.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  The Veteran has not identified or submitted any evidence or argument that the VA examiners who saw him during the pendency of this appeal were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the current nature and severity of his service-connected traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, or heel spur syndrome of the right foot.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner prior to relying on the VA examinations of record in adjudicating the Veteran's increased rating claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiners who saw the Veteran during the pendency of this appeal were not competent or did not report accurately what they found in their review of the claims file.  The Board also finds VA examinations of record are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding the severity of his service-connected traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, and heel spur syndrome of the right foot.  See 38 C.F.R. § 4.2 (2012).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claims

The Veteran contends that his service-connected traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, and heel spur syndrome of the right foot are all more disabling than currently evaluated.  

Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected traumatic arthritis of the right knee currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260 (traumatic arthritis-limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5010-5260 (2012).  The Veteran's service-connected degenerative joint disease of the lumbar spine currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5237 (traumatic arthritis-lumbosacral strain).  See 38 C.F.R. § 4.71a, DC 5010-5237 (2012).  The Veteran's service-connected traumatic arthritis of the left ankle currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  The Veteran's service-connected heel spur syndrome of the right foot currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5279 (other foot disabilities-unilateral or bilateral anterior metatarsalgia (Morton's disease)).  See 38 C.F.R. § 4.71a, DC 5299-5279 (2012).

DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010.  Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides a 10 percent rating for leg flexion limited to 45 degrees.  A 20 percent rating is assigned for leg flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for leg flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula"), DC 5237 provides a 10 percent rating for lumbosacral strain manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, DC 5237.  Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DC 5237, Note (1).

DC 5279 provides a maximum 10 percent rating for unilateral or bilateral anterior metatarsalgia (Morton's disease).  See 38 C.F.R. § 4.71a, DC 5279 (2012).  Because the Veteran currently is in receipt of the maximum disability rating available under DC 5279 for his service-connected heel spur syndrome of the right foot, other applicable DC's for evaluating foot disabilities must be considered by the Board in adjudicating his increased rating claim.  The Board notes in this regard that higher disability ratings than 10 percent are available for acquired flatfoot, acquired claw foot (pes cavus), malunion or non-union of the tarsal or metatarsal bones, or other foot injuries, respectively, under the Rating Schedule for disabilities of the foot.  See generally 38 C.F.R. §§ 4.71a, DC's 5276, 5278, 5283, and 5284 (2012).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2012).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints and the lumbar vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2012).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2012).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.  

Factual Background

In a letter dated on November 17, 2007, and date-stamped as received by the RO on November 21, 2007, the Veteran requested increased ratings on his service-connected traumatic arthritis of the right knee, degenerative joint disease of the lumbar spine, traumatic arthritis of the left ankle, and heel spur syndrome of the right foot (which he characterized as a right ankle disability).  The Veteran asserted that he experienced additional limitations due to worsening of these service-connected disabilities, including no prolonged standing, difficulty sleeping, and limitation of movement "due to the associated pain with certain movements.  In other words, my back pains have started to affect my driving ability."  He rated his pain from these service-connected disabilities as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  He also asserted, "Degeneration is evident."  The RO correctly interpreted this letter as the Veteran's increased rating claim.

A review of the Veteran's recent post-service VA outpatient treatment records shows that he reported to the emergency room (ER) at a VA Medical Center in December 2007 complaining of right knee pain "since yesterday after making a cutting movement to the left pushing off his loaded right leg.  He states he heard a 'pop' and has had pain to the medial aspect of the knee since.  He is ambulatory and stood at work all day today."  A history of "chronic bilateral knee problems" but no surgery or other trauma or injury was noted.  Physical examination of the right knee showed trace tenderness to the right medial knee along the course of the medial collateral ligament, no crepitus or laxity, no decreased range of motion actively or passively, no effusion, and no neurovascular deficits distally.  X-rays of the right knee showed no evidence of fracture or dislocation, no effusion, increased degenerative joint disease and osteophytes.  An ace wrap was placed around the Veteran's right knee and he was given a knee immobilizer.  He refused crutches.  The diagnosis was right knee strain.  The Veteran was advised to elevate his right knee and to avoid weight-bearing activity for 3 days.

On VA outpatient treatment later in December 2007, the Veteran stated that he was "doing better" after being seen in the emergency room (ER) recently after he had twisted his right knee while officiating a basketball game.  He requested a magnetic resonance imaging (MRI) scan of his right knee "to make sure [he] didn't tear anything."  Objective examination of the right knee showed palpable tenderness on the medial side without edema or effusion.  The assessment was degenerative joint disease/healing knee sprain.  He was advised to continue using an ace bandage/heat/cold/elevation.

A review of the Veteran's post-service treatment records from Keesler Air Force Base ("Keesler AFB Records") shows that, on outpatient treatment in January 2008, the Veteran complained of right knee pain.  A history of bilateral knee osteoarthritis and patellofemoral osteoarthritis, "right worse than left," was noted.  The Veteran reported that, while refereeing a basketball game a few days earlier, he "felt his knee pop after which he has been having continuous pain over the medial aspect of his joint."  Physical examination showed a full range of motion, motor defusion, and tenderness to palpation over the medial joint line.  The assessment was "most likely meniscal tear" of the right knee.  The Veteran was advised to undergo a magnetic resonance imaging (MRI) scan.  He also received an intraarticular steroid injection.

Following an MRI scan of the Veteran's right knee taken later in January 2008, the impression was radial tear in the medial meniscus at the 3 o'clock position extending all the way from the premargin to the capsular attachment.  X-rays of the right knee were reviewed in January 2008 and showed tricompartmental osteoarthritis with no acute bony abnormality.

In February 2008, it was noted that the Veteran had been seen "about two weeks ago when he sustained a twisting injury of his right knee" while refereeing a basketball game.  "The new pain is different form his patellofemoral pain."  It was noted that an interarticular steroid injection "has significantly helped with his pain."  An MRI scan was reviewed and showed a radial tear of the posterior horn of the medial meniscus and patellofemoral joint osteoarthritis.  The Veteran received another steroid injection.  He was scheduled for right knee arthroscopy with medial meniscus debridement in March.

On VA examination later in February 2008, the Veteran's complaints included right knee pain and swelling, increased low back pain "and increased episodes where he has to stay home," intermittent daily left ankle pain and stiffness, and intermittent right heel pain with flare-ups "all the time."  The VA examiner reviewed the Veteran's electronic VA medical records.  The Veteran reported that he was scheduled for arthroscopic right knee surgery in March 2008.  He also reported being treated with injections for his right knee pain which "helped a little bit."  His right knee pain was constant, rated at 4-5/10 on a pain scale with sharp pain rated at 7-8/10 or 8-9/10, and he experienced "weakness, stiffness, and swelling all the time.  He feels unstable."  He reported having to stand in his job as a teacher.  He used crutches "as needed" for his right knee pain.  He stated that he had tried a right knee brace "now and then [but] that did not help."  He denied any right knee dislocation, subluxation, or inflammatory arthritis.  He was able to do his activities of daily living.  He was unable to stand more than 30 minutes, sit more than 15 minutes, walk more than 200 feet.  He used a TENS unit for his low back pain "that helps some."  He rated his low back pain as 4-5/10 with flare-ups every 2-3 months which he rates as 6-7/10 and lasted 4-5 days.  Although he had not experienced any incapacitating episodes of low back pain, he had stayed home from work for 3 days approximately 3-4 times.  He denied any bowel or bladder complaints.  He did not use a back brace.  Although he was advised not to run, the Veteran reported that he had gone to the gym and run and then experienced flare-ups.  He wore special shoes with orthotics.  

Physical examination of the right knee in February 2008 showed diffuse swelling and tenderness, no redness or warmth, flexion to 80 degrees, extension to 0 degrees, pain on motion, no additional limitation of motion with repetitive use, grinding, and no instability.  Physical examination of the right foot showed mild tenderness in the right heel, no pain on motion, hallux valgus of the right great toe to 20 degrees, no calluses, mild pes planus, normal alignment of the Achilles tendon, and no pain on manipulation.  Physical examination of the left ankle showed no swelling, tenderness, or erythema, dorsiflexion to 20 degrees, plantar flexion to 35 degrees, pain on motion, and no additional limitation of motion with repetitive use.  Physical examination of the lumbar spine showed tenderness in the upper lumbar area, no palpable muscle spasms, forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 10 degrees, right and left lateral rotation to 25 degrees, pain on motion, and no additional limitation of motion with repetitive use.  Neurological examination showed that the Veteran complained of "pain in the knees with taking steps on heels and toes."  There was no muscle atrophy.  X-rays of the right knee were reviewed and showed no significant changes in previous chronic degenerative changes.  The Veteran's January 2008 MRI of the right knee also was reviewed.  X-rays of the lumbar spine were normal.  X-rays of the feet were reviewed and showed no significant abnormality.  The VA examiner stated that additional limitation of motion due to the DeLuca factors could not be determined without resorting to mere speculation.  The diagnoses were degenerative arthritis of the lumbar spine, traumatic arthritis, residual injury, right knee, heel spur syndrome of the right foot, and traumatic arthritis of the left ankle.

On outpatient treatment at Keesler AFB in April 2008, it was noted that the Veteran was "one week out from right knee arthroscopy and medial meniscal debridement.  He has no complaints."  Physical examination showed a mild effusion and well-healed wounds.  The assessment was osteoarthritis of the right knee.  He was advised to start physical therapy.

An MRI of the Veteran's left ankle taken at Keesler AFB in July 2008 showed moderate severe pes planus that was unchanged from a prior study done in 2004.

On VA examination in August 2008, the Veteran complained of "a marked increase" in right knee pain.  He reported that his right knee pain had been debilitating prior to his right knee arthroscopy in March 2008.  "At this time, he has no pain when is off his feet, but...prolonged periods [of] standing increase[] his pain to a 3-4 (on a 1-10 pain scale)."  Prolonged sitting also caused stiffness.  His pain increased to a 4/10 "with a twisting or turning motion causing his knee to snap."  He spent more than 300 hours per year on his feet as an instructor.  He reported "marked improvement with physical therapy post arthroscopy" with improvements in discomfort, stiffness, and weakness.  

Physical examination in August 2008 showed no exaggerated kyphosis or lumbar lordosis, a small inferior patellar effusion in the right knee, right knee flexion to 90 degrees "with end point tenderness," right knee extension to 0 degrees, no medial or lateral collateral ligament laxity, medial joint line tenderness, and a stable knee.  X-rays of the right knee showed mild degenerative joint disease.  The VA clinician stated that additional limitation of motion under DeLuca could not be determined without resorting to mere speculation.  There was no "discomfort or difficulty with range of motion testing."  The diagnosis was status-post medial meniscus repair with residual traumatic arthritis.

A review of private physical therapy records, date-stamped as received by the RO in October 2009, shows that the Veteran had several courses of outpatient physical therapy to treat his knee, ankle, and back problems between 2007 and 2009.  For example, in October 2007, the Veteran complained "that he's been having problems with his right knee for quite some time."  He reported that his right knee problems caused him problems officiating basketball and football games.  Physical examination showed right knee flexion to 130 degrees, right knee extension was within normal limits, audible crepitus in the right knee, "tautness" within the right iliotibial band, and weakness within the vastus medialis oblique.  

In January 2008, the Veteran complained of low back pain "primarily on the right side" with pain radiating in to the right thigh and calf.  His pain was intermittent and a dull ache.  He rated his low back pain as 3/10 on a pain scale.  Physical examination showed increased myofascial restrictions within the right lumbosacral spine and decreased joint mobility in the right sacroiliac joint.

In April 2008, it was noted that active right knee flexion was to 110 degrees and extension was to -5 degrees from zero.

In July 2008, the Veteran complained of "problems with his left ankle for a couple of weeks now."  He did not recall any specific trauma.  A history of "multiple ankle sprains due to playing athletics" was noted.  Physical examination showed mild warmth of the left ankle, tenderness at the anterior talofibular ligamentous area, ankle dorsiflexion and plantar flexion within normal limits, pain with inversion around the anterior talofibular ligamentous area, and mild laxity.  It was noted that the Veteran wore "custom foot orthotics which is placing his foot in a sub-talar neutral position and controlling this quite well."  The assessment was inflammation of the left ankle "possibly due to arthritic changes that occur due to multiple sprains" from playing athletics.

On VA examination in December 2009, the Veteran's complaints included occasional back pain which occurred 4-5 times a month and was "worse when it is cold," right knee pain, and left ankle pain and occasional swelling.  The VA clinician noted that the Veteran had not been prescribed bedrest or experienced any incapacitating episodes due to his right knee, left ankle, right foot, or lumbar spine problems in the previous 12 months.  The Veteran rated his low back pain as 3/10 and noted that it resolved "about an hour after taking medications."  He experienced flare-ups of low back pain once or twice a month "with no particular precipitating factors."  He also experienced more frequent episodes where he could not walk on his left ankle in the previous 2-3 years.  "He states that may have to stay off his feet for a day sometimes."  He denied any left ankle instability although his pain occurred 2-3 days a week.  He experienced weekly flare-ups of left ankle pain which he rated as 6/10 and occurred once or twice a week.

Physical examination showed normal posture and gait and a normal spine with no apparent kyphosis, lordosis, or scoliosis.  Range of motion testing of the lumbar spine (taken 3 times) showed flexion to 90 degrees, extension to 20 degrees, right side flexion to 40 degrees, 45 degrees, and 45 degrees, and left side flexion to 48 degrees.  Range of motion testing of the right knee (taken 3 times) was to 105, 105, and 110 degrees, and full extension at 0 degrees.  The right knee was stable with a mild patellar crepitus.  Range of motion testing of the left ankle (taken 3 times) showed normal dorsiflexion at 20 degrees and plantar flexion to 40 degrees.  The left ankle "appears somewhat larger than the right in circumference or diameter."  The left ankle was stable with no laxity and normal talar tilt.  Physical examination of the right foot showed pes planus without edema, instability, swelling, tenderness to palpation, evidence of abnormal weight-bearing, Achilles misalignment, or discomfort with manipulation.  There was no additional limitation of motion after 3 repetitions of range of motion testing.  X-rays of the lumbar spine and ankle were normal.  X-rays of the right knee showed mild to moderate degenerative joint disease.  X-rays of the feet showed minimal hallux valgus but otherwise were normal.  The diagnoses were normal lumbar spine, mild to moderate degenerative joint disease of the right knee, pes planus (flat foot) of the left foot, and a small calcaneal spur of the right calcaneus.

The Veteran was issued custom shoes and custom inserts by VA in March 2010.

In a December 2010 statement, the Veteran contended that he had good days and bad days due to his service-connected right knee, lumbar spine, left ankle, and right foot disabilities.  He also contended that he experienced constant daily pain due to these disabilities.  

On VA knee Disability Benefits Questionnaire (DBQ) in April 2012, the Veteran complained of increased right knee pain and swelling with increased activity.  He described his pain as "dull to medial and lateral right knee cap" and rated it as 4/10.  He also reported experiencing flare-ups every 2-3 days "depending on amount of activities."  His flare-ups were 6/10 on a pain scale.  Range of motion testing of the right knee showed flexion to 130 degrees with painful motion beginning at 130 degrees, extension to 0 degrees with no objective evidence of painful motion, and no additional limitation of motion following repetitive testing.  Physical examination of the right knee showed pain on movement, no tenderness to palpation for joint line or soft tissues, 5/5 muscle strength, no instability, no history of recurrent patellar subluxation/dislocation, and a history of a meniscal tear surgically repaired in 2008.  The Veteran occasionally used braces.  X-rays of the right knee showed degenerative or traumatic arthritis but no evidence of patellar subluxation.  The diagnoses were degenerative joint disease of the right knee and service-connected arthritis of the right knee with mild functional limitations.

On VA foot DBQ in April 2012, the Veteran reported that his right foot "has improved since the orthotics."  He also had increased pain with prolonged standing or walking.  Physical examination showed no Morton's neuroma, metatarsalgia, hammertoes, mild or moderate hallux valgus, no hallux rigidus, no claw foot (pes cavus), no malunion or non-union of the tarsal or metatarsal bones, a moderate heel spur of the right foot, and no evidence of a weak foot.  X-rays showed degenerative or traumatic arthritis in the right foot.  The diagnoses were right heel spur with minimal functional limitations, pes planus with no functional limitations, and degenerative joint disease of the right foot with minimal functional limitations.

On VA back DBQ in April 2012, the Veteran complained of increased pain in the right lower back with radiation down the back of his right leg.  He described his low back pain as sharp and rated it as 7/10.  He had daily flare-ups with increased activity and prolonged standing, sitting, or lying down.  His pain during flare-ups was 8/10.  Range of motion testing of the lumbar spine showed forward flexion to 90 degrees or greater with objective evidence of painful motion beginning at 90 degrees or greater, extension to 20 degrees with objective evidence of painful motion at 20 degrees, right lateral flexion to 30 degrees or greater with no objective evidence of painful motion, left lateral flexion to 30 degrees or greater with no objective evidence of painful motion, right lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive testing with forward flexion to 85 degrees, extension to 20 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees or greater.  There was no additional limitation of motion following repetitive testing.  Physical examination of the lumbar spine showed pain on movement, no localized tenderness to palpation, no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal sensation, negative straight leg raising, no radicular pain or any other signs nor symptoms due to radiculopathy, no associated neurologic abnormalities such as bowel or bladder problems, and no vertebral fracture.  Although intervertebral disc syndrome was present, the Veteran had not experienced any incapacitating episodes over the previous 12 months.  X-rays of the lumbar spine showed arthritis.  The diagnosis was degenerative disc disease of the lumbar spine with no objective findings of radiculopathy and minimal functional limitations.

On VA ankle DBQ in April 2012, the Veteran complained of increased left ankle pain which worsened with walking.  He described his left ankle pain "as dull to the medial and outer ankle" and rated it as 5/10.  He experienced daily flare-ups with increased activity.  His job required him to walk and stand for prolonged periods.  His pain was 7/10 during flare-ups and was relieved by elevation of the ankle and daily Mobic.  Range of motion testing of the left ankle showed plantar flexion to 20 degrees with objective evidence of painful motion beginning at 20 degrees and extension to 10 degrees with objective evidence of painful motion beginning at 10 degrees.  Following repetitive range of motion testing, left ankle plantar flexion was to 20 degrees and extension was to 10 degrees.  The Veteran had additional limitation of motion following repetitive testing with less movement than normal and pain on movement.  Physical examination of the left ankle showed localized tenderness or pain on palpation of the joints/soft tissue, 5/5 muscle strength, and no laxity, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus (os calcis) or talus (astragalus).  The Veteran occasionally "wears ankle support when doing sporting activities."  X-rays showed degenerative or traumatic arthritis of the left ankle.  The VA examiner concluded that the Veteran's service-connected traumatic arthritis of the left ankle resulted in mild functional limitations.  The diagnosis was traumatic arthritis of the left ankle.

Analysis

The Board finds that the preponderance of the evidence does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected traumatic arthritis of the right knee.  The Veteran has contended that his service-connected traumatic arthritis of the right knee is more disabling than currently evaluated.  The record evidence does not support his assertions, however.  It shows instead that the Veteran's service-connected traumatic arthritis of the right knee is manifested by, at worst, flexion limited to 130 degrees (out of a possible 140 degrees), complaints of pain on movement without joint instability, and mild functional limitations (as seen on VA examination in April 2012).  For example, VA examination in February 2008 showed diffuse swelling and tenderness, no redness or warmth, flexion limited to 80 degrees, full extension, pain on motion, no additional limitation of motion with repetitive use, grinding, and no instability.  Although the Veteran complained of right knee pain on neurological examination, there was no muscle atrophy and x-rays showed no significant changes in previous chronic degenerative changes.  The Board acknowledges that the Veteran had right knee arthroscopic surgery in March 2008 to repair a torn medial meniscus; however, he already was awarded a temporary 100 percent rating based on the need for convalescence following this surgery.  See 38 C.F.R. § 4.30.  

The Veteran received outpatient physical therapy following his right knee surgery which resulted in "marked improvement" in his symptoms (as he reported on VA examination in August 2008).  At this examination, the Veteran's right knee also had no medial or lateral collateral ligament laxity, medial joint line tenderness, and was stable.  X-rays showed mild degenerative joint disease.  There was no "discomfort or difficulty with range of motion testing."  VA examination in December 2009 showed a right knee range of motion (taken 3 times) to 105, 105, and 110 degrees, and full extension at 0 degrees.  The right knee was stable with a mild patellar crepitus.  At the Veteran's most recent VA examination in April 2012, range of motion testing of the right knee showed flexion to 130 degrees (out of a possible 140 degrees) with painful motion beginning at 130 degrees, extension to 0 degrees with no objective evidence of painful motion, and no additional limitation of motion following repetitive testing.  Physical examination of the right knee showed pain on movement, no tenderness to palpation for joint line or soft tissues, 5/5 muscle strength, no instability, no history of recurrent patellar subluxation/dislocation, and a history of a meniscal tear surgically repaired in 2008.  The Veteran occasionally used braces.  X-rays of the right knee showed degenerative or traumatic arthritis but no evidence of patellar subluxation.  The diagnoses were degenerative joint disease of the right knee and service-connected arthritis of the right knee with mild functional limitations.  

The record evidence does not demonstrate x-ray evidence of arthritis involving 2 or more major joints, with occasional incapacitating exacerbations, or flexion limited to 30 degrees or less (i.e., a 20 percent rating under DC 5010-5260) such that a disability rating greater than 10 percent is warranted for the Veteran's service-connected traumatic arthritis of the right knee.  See 38 C.F.R. § 4.71a, DC 5010-5260 (2012).  The Veteran appears to be compensated appropriately for the level of disability that he experiences as a result of his service-connected traumatic arthritis of the right knee.  He also has not identified or submitted any competent evidence demonstrating his entitlement to an increased rating for this disability.  Nor is there record evidence demonstrating both limitation of motion and instability of the right knee with x-ray evidence of arthritis such that a separate rating for instability is warranted; instead, the record evidence demonstrates that the Veteran's right knee has been stable on repeated physical examinations conducted during the appeal period.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected traumatic arthritis of the right knee are not met.  Id.

The Board also finds that the preponderance of the evidence does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine.  The Veteran has contended that his service-connected degenerative joint disease of the lumbar spine is more disabling than currently evaluated.  The record evidence does not support his assertions, however.  It shows instead that this disability is manifested by, at worst, forward flexion limited to 85 degrees (out of a possible 90 degrees), extension limited to 20 degrees (out of a possible 30 degrees), complaints of pain on movement without radiculopathy, x-ray evidence of arthritis, and minimal functional limitations (as seen on VA examination in April 2012).  The Veteran reported on VA examination in February 2008 that, although he had not experienced any incapacitating episodes of low back pain, he had stayed home from work for 3 days approximately 3-4 times in the previous year.  He did not use a back brace.  Although he had been advised not to run, the Veteran reported that he had gone to the gym and run and then experienced flare-ups.  Physical examination showed tenderness in the upper lumbar area, no palpable muscle spasms, full flexion and extension limited to 20 degrees with pain on motion and no additional limitation of motion with repetitive use.  X-rays were normal.  The diagnoses included degenerative arthritis of the lumbar spine.  The VA clinician noted on VA examination in December 2009 that the Veteran had not been prescribed bedrest or experienced any incapacitating episodes due to his lumbar spine problems in the previous 12 months.  The Veteran rated his low back pain as 3/10 which resolved "about an hour after taking medications" and only experienced flare-ups once or twice a month.  Physical examination showed a normal spine with no apparent kyphosis, lordosis, or scoliosis.  Range of motion testing of the lumbar spine (taken 3 times) showed full flexion and extension only limited to 20 degrees.  X-rays were normal and the diagnosis was a normal lumbar spine.  At his most recent VA examination in April 2012, the Veteran rated his low back pain as 7/10 and complained of increased low back pain and daily flare-ups.  Range of motion testing of the lumbar spine showed forward flexion to 90 degrees or greater with objective evidence of painful motion beginning at 90 degrees or greater and extension only limited to 20 degrees with objective evidence of painful motion at 20 degrees.  Although the VA examiner stated that repetitive testing did not result in additional limitation of motion, the Veteran's forward flexion was reduced to 85 degrees.  Physical examination of the lumbar spine showed pain on movement, no localized tenderness to palpation, no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal sensation, negative straight leg raising, no radicular pain or any other signs nor symptoms due to radiculopathy, and no vertebral fracture.  Further, although intervertebral disc syndrome was present, the Veteran had not experienced any incapacitating episodes over the previous 12 months.  X-rays of the lumbar spine showed arthritis.  The diagnosis was degenerative disc disease of the lumbar spine with no objective findings of radiculopathy and minimal functional limitations.  

The record evidence does not demonstrate x-ray evidence of arthritis involving 2 or more major joints, with occasional incapacitating exacerbations, or forward flexion limited to between 30 and 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (i.e., a 20 percent rating under DC 5010-5237) such that a disability rating greater than 10 percent is warranted for the Veteran's service-connected degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5010-5237 (2012).  The Veteran appears to be compensated appropriately for the level of disability that he experiences as a result of his service-connected degenerative joint disease of the lumbar spine.  He also has not identified or submitted any competent evidence demonstrating his entitlement to an increased rating for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine are not met.  Id.

The Veteran also is not entitled to a separate rating for any neurological abnormalities associated with his service-connected degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5237, Note (1).  The Veteran has denied repeatedly that he experiences any neurological abnormalities, to include bowel or bladder problems, on VA examinations conducted during the appeal period.  And, although the Veteran complained that his low back pain radiated down the back of his right leg at his most recent VA examination in April 2012, the VA examiner specifically found no objective evidence of any radiculopathy associated with the Veteran's service-connected degenerative joint disease of the lumbar spine.  Thus, a separate rating for neurological abnormalities associated with the Veteran's service-connected degenerative joint disease of the lumbar spine is not warranted.  Id.

The Board further finds that the preponderance of the evidence does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected traumatic arthritis of the left ankle.  The Veteran has contended that his service-connected traumatic arthritis of the left ankle is more disabling than currently evaluated and requires him to stay off of his feet due to significant ankle pain.  The record evidence does not support his assertions, however.  It shows instead that this disability is manifested by, at worst, plantar flexion limited to 20 degrees, extension limited to 10 degrees, complaints of pain on movement, localized tenderness or pain on palpation of the joints/soft tissue, x-ray evidence of arthritis, and mild functional limitations (as seen on VA examination in April 2012).  VA examination in February 2008 showed no left ankle swelling, tenderness, or erythema, dorsiflexion to 20 degrees, plantar flexion to 35 degrees, pain on motion, and no additional limitation of motion with repetitive use.  The diagnosis was traumatic arthritis of the left ankle.  On outpatient physical therapy in July 2008, physical examination of the left ankle showed mild warmth, tenderness at the anterior talofibular ligamentous area, ankle dorsiflexion and plantar flexion within normal limits, pain with inversion around the anterior talofibular ligamentous area, and mild laxity.  It was noted that the Veteran wore "custom foot orthotics which is placing his foot in a sub-talar neutral position and controlling this quite well."  The assessment was inflammation of the left ankle "possibly due to arthritic changes that occur due to multiple sprains" from playing athletics.  The Veteran again complained of left ankle pain and occasional swelling on VA examination in December 2009.  The VA clinician noted that the Veteran had not been prescribed bedrest or experienced any incapacitating episodes due to his left ankle problems in the previous 12 months.  He also experienced more frequent episodes where he could not walk on his left ankle in the previous 2-3 years.  He denied any left ankle instability although his pain occurred 2-3 days a week and experienced weekly flare-ups of pain which he rated as 6/10 and occurred once or twice a week.  Range of motion testing of the left ankle (taken 3 times) showed normal dorsiflexion at 20 degrees and plantar flexion to 40 degrees.  The left ankle "appears somewhat larger than the right in circumference or diameter."  It also was stable with no laxity and normal talar tilt.  X-rays were normal.  The diagnoses included pes planus (flat foot) of the left foot.  The Veteran complained of daily flare-ups of left ankle pain at his most recent VA examination in April 2012.  Although the Veteran's left ankle range of motion was limited to 20 degrees of dorsiflexion (out of a possible 45 degrees) and had less movement than normal and pain on movement following repetitive range of motion testing, physical examination of the left ankle showed only localized tenderness or pain on palpation of the joints/soft tissue, 5/5 muscle strength, and no laxity, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus (os calcis) or talus (astragalus).  The VA examiner concluded that the Veteran's service-connected traumatic arthritis of the left ankle resulted in only mild functional limitations.  

The record evidence does not demonstrate x-ray evidence of arthritis involving 2 or more major joints, with occasional incapacitating exacerbations, such that a disability rating greater than 10 percent is warranted for the Veteran's service-connected traumatic arthritis of the left ankle under DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2012).  The Veteran appears to be compensated appropriately for the level of disability that he experiences as a result of his service-connected traumatic arthritis of the left ankle.  He also has not identified or submitted any competent evidence demonstrating his entitlement to an increased rating for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected traumatic arthritis of the left ankle are not met.  Id.

The Board also further finds that the preponderance of the evidence does not support assigning a disability rating greater than 10 percent for the Veteran's service-connected heel spur syndrome of the right foot.  The Board notes initially that the Veteran currently is in receipt of the maximum 10 percent rating available for his service-connected heel spur syndrome of the right foot under DC 5279.  See 38 C.F.R. § 4.71a, DC 5279 (2012).  Thus, other potentially applicable rating criteria for evaluating foot disabilities must be considered by the Board in evaluating the Veteran's entitlement to an increased rating for his service-connected heel spur syndrome of the right foot.  See, for example, 38 C.F.R. § 4.71a, DC's 5276-5278 and 5280-5284 (2012).  

The Veteran has contended that his service-connected heel spur syndrome of the right foot is more disabling than currently evaluated and requires him to stay off of his feet due to significant foot pain from a heel spur.  The record evidence does not support his assertions, however.  It shows instead that this disability is manifested by, at worst, mild hallux valgus, x-ray evidence of arthritis, a calcaneal heel spur with minimal functional limitations, pes planus without functional limitations, and degenerative joint disease with minimal functional limitations (as seen on VA examination in April 2012).  The Veteran complained of intermittent right heel pain with flare-ups "all the time" on VA examination in February 2008 when physical examination of the right foot showed mild tenderness in the right heel, hallux valgus of the right great toe to 20 degrees, no calluses, mild pes planus, normal alignment of the Achilles tendon, and no pain on manipulation.  X-rays showed no significant abnormality.  No right foot complaints were noted on VA examination in December 2009 when physical examination of the right foot showed pes planus without edema, instability, swelling, tenderness to palpation, evidence of abnormal weight-bearing, Achilles misalignment, or discomfort with manipulation.  X-rays showed minimal hallux valgus but otherwise were normal.  The diagnoses included a small calcaneal spur of the right calcaneus.  At his most VA examination in April 2012, the Veteran reported that his right foot "has improved since the orthotics" he was given in March 2010.  He also had increased pain with prolonged standing or walking.  Physical examination showed no Morton's neuroma, metatarsalgia, hammertoes, mild or moderate hallux valgus, no hallux rigidus, no claw foot (pes cavus), no malunion or non-union of the tarsal or metatarsal bones, a moderate heel spur of the right foot, and no evidence of a weak foot.  X-rays showed degenerative or traumatic arthritis in the right foot.  The diagnoses were right heel spur with minimal functional limitations, pes planus with no functional limitations, and degenerative joint disease of the right foot with minimal functional limitations.

As noted, Veteran currently is in receipt of the maximum 10 percent rating available under DC 5279 for his service-connected heel spur syndrome of the right foot.  See 38 C.F.R. § 4.71a, DC 5299-5279 (2012).  The record evidence does not demonstrate that the Veteran's service-connected heel spur syndrome of the right foot has worsened such that it can be evaluated under another DC for foot disabilities.  See, for example, 38 C.F.R. § 4.71a, DC's 5276-5278 and 5280-5284 (2012).  The record evidence shows that the Veteran experiences mild or moderate hallux valgus, a moderate heel spur with minimal functional limitations, and pes planus with no functional limitations as a result of his service-connected heel spur syndrome of the right foot (as was found on VA examination in April 2012).  The Rating Schedule provides a maximum 10 percent rating for unilateral hallux valgus under DC5280.  See 38 C.F.R. § 4.71a, DC 5280 (2012).  A 20 percent rating for pes planus under DC 5276 requires at least moderate disability.  See 38 C.F.R. § 4.71a, DC 5276 (2012).  The Veteran himself reported at his most recent VA examination in April 2012 that his right foot symptoms had improved since being given orthotics in March 2010, although he still experienced increased pain with prolonged standing or walking.  With the exception of mild or moderate hallux valgus, a moderate heel spur with minimal functional limitations, and pes planus with no functional limitations, the April 2012 VA examiner did not find any other foot disabilities present as a result of the Veteran's service-connected heel spur syndrome of the right foot.  The record evidence does not demonstrate the presence of increased symptomatology due to the Veteran's service-connected heel spur syndrome of the right foot such that a disability rating greater than 10 percent is warranted for this disability under an appropriate DC (other than DC 5279) for evaluating foot disabilities.  The Veteran appears to be compensated appropriately for the level of disability that he experiences as a result of his service-connected heel spur syndrome of the right foot.  He also has not identified or submitted any competent evidence demonstrating his entitlement to an increased rating for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected heel spur syndrome of the right foot are not met.  Id.

The Board finally finds that consideration of staged ratings is not warranted for the Veteran's service-connected disabilities adjudicated in this decision.  As discussed above, the Veteran has experienced essentially the same level of disability due to each of these disabilities throughout the appeal period.  Thus, consideration of staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected traumatic arthritis of the right knee, degenerative disc disease of the lumbar spine, traumatic arthritis of the left ankle, or heel spur syndrome of the right foot.  38 C.F.R. § 3.321 (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected heel spur syndrome of the right foot effective April 10, 2003.  See 38 C.F.R. § 4.71a, DC 5299-5279 (2012).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected traumatic arthritis of the right knee, degenerative disc disease of the lumbar spine, traumatic arthritis of the left ankle, and heel spur syndrome of the right foot are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the 10 percent ratings currently assigned for each of these disabilities contemplates mild or minimal disability.  The Veteran appears to be compensated appropriately for the symptomatology attributable to each of these service-connected disabilities because, as outlined above, he experiences, at worst, mild or minimal disability in his right knee, lumbar spine, left ankle, and right foot.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been employed as a civilian instructor or teacher throughout the pendency of this appeal, although he has reported that he occasionally needs to take days off from work to deal with the pain that he experiences as a result of his service-connected traumatic arthritis of the right knee, degenerative disc disease of the lumbar spine, traumatic arthritis of the left ankle, and heel spur syndrome of the right foot.  The VA examiner specifically concluded following VA examinations in April 2012 that these disabilities did not impact the Veteran's ability to work.  The Veteran also did not indicate, and the record evidence does not show, that he was hospitalized frequently for any of these service-connected disabilities during the appeal period although it appears that he had right knee arthroscopic surgery in March 2008 to repair a torn medial meniscus.  He already has been compensated with a temporary 100 percent rating for the convalescence required following this surgery.  In light of the above, and because a TDIU claim is being remanded to the RO/AMC (as discussed below), the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent for traumatic arthritis of the right knee is denied.

Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to a disability rating greater than 10 percent for traumatic arthritis of the left ankle is denied.

Entitlement to a disability rating greater than 10 percent for heel spur syndrome of the right foot is denied.


REMAND

As noted in the Introduction, the Veteran contends that his service-connected disabilities render him unemployable, entitling him to a TDIU.  He specifically contended in a January 2008 statement that he had been advised by his treating clinicians to stop working as a teacher and officiating high school and college basketball games.  It also appears that the Veteran still was working as a civilian instructor or teacher as recently as his VA examinations in April 2012 when he reported that he currently was employed in this capacity.  The Veteran also does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2012).  To date, the Veteran has not been provided with a VA examination to determine the impact of his service-connected disabilities on his employability.  Accordingly, the Board concludes that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the impact of his service-connected disabilities on his employability.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected disabilities in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate in-person VA examination which addresses the impact of his service-connected disabilities on his employability.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete employment history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the impact of his service-connected disabilities on his employability, the examiner is asked to opine whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for traumatic arthritis of the proximal interphalangeal (PIP) joint of the right small finger, heel spur syndrome of the right foot, traumatic arthritis of the left ankle, degenerative joint disease of the lumbar spine, traumatic arthritis of the left knee, traumatic arthritis of the right knee, left knee instability, residuals of an injury to the cervical spine, right ear hearing loss, and carpal tunnel syndrome of the right upper extremity.  The examiner also is advised that the Veteran contends that his service-connected disabilities preclude him from securing and following substantially gainful employment.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


